Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and arguments
The amendment filed on 09/27/2021 has been entered. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the previous Non-Final Office Action mailed on 03/25/2021.
Applicant’s arguments with respect to rejection of claims 1, 15, and 16 using prior art “Selman” and “Brookshire” have been considered and are persuasive, Applicant’s amendments have overcome the claim rejections identified in the previous office action. Accordingly, the previous prior art rejections of the claims are withdrawn. New grounds of rejection for claims 4-5 and 7 are provided, necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4,5, and 7 rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4 and 5 are dependent on the canceled claim 3. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, and 8-16 are allowed. The following is an examiner's statement of reasons for allowance.
Regarding claims 1, 15, and 16 the prior art of record documents, individually or in combination, fail to anticipate or render obvious an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement, in conjunction with the remaining claim limitations.
Claims 8-14 are allowed at least based on their dependency to claim 1.

Reason for Allowance
The closest prior art found by the examiner includes:
US 20130275047 A1, “Selman”
US 5223783 A, “Willis”
US-20010005812-A1, “Brookshire”
US 20170218730 A1, “CAMPANELLA”
US 20160238494 A1, “Chrin, II”
Selman in figures 1- 8 discloses A gas sensing device (fig.1 elements 5/22a) to measure ambient ground gas (e.g., ¶0005,¶022), comprising: a power source (fig.2- 49); a data processor (fig.1- 6, ¶0138- Fig.6A-36/34); a memory (7- 34/38) operably interfaced with the data processor (6/-34/36) and for storing sampling configuration data (48,50,54) and sensed data (e.g. Fig.6A 40, 51,73, 85); a sensor (22) operably interfaced with the power source (49) and the data processor (36/34), wherein the sensor (22) is adapted to sample ambient ground gas 
Selman fails to disclose sampling configuration data comprises data representative of an offset time corresponding to a time interval between a gas flow measurement and a gas concentration measurement.

Willis in figures 1-2 teaches A gas sensing device to measure ambient ground gas, comprising: a power source (Fig.1- element POWER IN); a data processor (10); sensed data; a sensor (sensor 21A/21B) operably interfaced with the power source and the data processor (10) and comprising a gas concentration sensing module (21A) and a gas flow sensing  module (25A/25B), wherein the sensor is adapted to sample ambient ground gas adjacent the device (FIG.1 GAS INPUT) according to, wherein the gas concentration sensing module (21A/21B) 
The prior art listed in the record fail to remedy the deficiency of Selman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856